Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 7, 2019

                                      No. 04-19-00318-CV

                                    Leticia R. BENAVIDES,
                                            Appellant

                                                v.

 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                        al.,
                                     Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVQ-000161-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        The reporter’s record in this case was originally due on June 13, 2019. On June 14, 2019,
this court notified the court reporter, Ms. Cynthia Lenz, by letter that the reporter’s record was
late and must be filed by no later than July 15, 2019. On July 17, 2019, Ms. Lenz filed a
notification of late record requesting an additional sixty (60) days to file the reporter’s record.
We granted the request, ordered that Ms. Lenz file the reporter’s record by no later than
September 15, 2019, and advised Ms. Lenz that:

       Given that the court reporter has been given extensions of time to file the reporter’s
record in this case totaling ninety (90) days, the court reporter is advised that no further
requests for extension of time to file the reporter’s record will be granted. If the reporter’s
record is not filed by September 15, 2019, the court reporter is further advised that an
order may issue directing her to appear before this court in person and show cause why she
should not be held in contempt for failing to file the record.

        On September 18, 2019, Ms. Lenz filed another notice of late record requesting until
October 16, 2019 to file the reporter’s record. Because Ms. Lenz did not file the reporter’s record
by September 15, 2019, as advised in our prior order, it is now ORDERED that Ms. Lenz appear
in person before this court on October 23, 2019 at 10:00 a.m. before a panel consisting of Chief
Justice Marion, Justice Martinez, and Justice Alvarez to show cause:
       1. why she should not be held in civil and criminal contempt of this court for
          violating this court’s previous orders requiring her to file the reporter’s record
          in this cause;

       2. why she should not be sanctioned; and

       3. if a complete copy of the reporter’s record is not filed by October 16, 2019,
          why she should not be held in civil and criminal contempt of this court for
          violating this order.

       Ms. Lenz is hereby advised that she has the right to be represented by counsel at the
hearing and the proceedings will be recorded by a certified court reporter.

        We further ORDER the clerk of this court to: (1) send a copy of this order to the Sheriff
of Webb County so the Sheriff may personally serve the same on Ms. Lenz as soon as possible;
and (2) serve a copy of this order on Ms. Lenz by first-class United States mail and by certified
mail, return receipt requested, with delivery restricted to addressee only.

      If Ms. Lenz files a complete copy of the reporter’s record by no later than 5:00 p.m. on
October 16, 2019, this court may elect to cancel the show cause hearing.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk